ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant complains in his motion because the state was permitted to ask appellant while on the witness stand as to whether he had ever sold any whisky out at his station. This question was objected to by appellant’s attorney that such had not been plead, was immaterial and violated the principle of self-incrimination. Such objection was overruled by the court. It is not shown in said bill whether any answer was ever made to such question. The statement of facts does show that appellant denied ever making such sales, and the matter went no further.
Appellant was charged with the possession of whisky for the purpose of sale, and we think that “in a prosecution for the possession of intoxicating liquor for the purpose of sale, proof of sales made by the accused at a time not too remote is admissible as throwing light upon the purpose for which the liquor was possessed.” Hood v. State, 111 Tex. Cr. R. 95, 10 S.W. (2d) 94; Overly v. State, 104 Tex. Cr. R. 386, 283 S.W. 796; Johnson v. State, 98 Tex. Cr. R. 417, 266 S.W. 155.
The motion will therefore be overruled.